Citation Nr: 9924206	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  97-34 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hydrocephalus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
November 1945, including internment as a prisoner of war 
(POW) of the German government from August 1944 to April 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's hypertension with his period of active service, 
including his period of captivity as a POW.

2.  The preponderance of the evidence establishes that the 
veteran's period of active service did not cause his 
currently diagnosed hydrocephalus.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  Hydrocephalus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Hypertension

The veteran contends that his hypertension is related to his 
period of active service.  A veteran may be granted service 
connection for injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or condition.  
38 U.S.C.A. § 1110 (West 1991).  To establish service 
connection, the veteran carries the burden of "submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded."  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is 
one that is "a plausible claim, one which is meritorious on 
its own or capable of substantiation."  Murphy v. Derwinski 
1 Vet App. 78, 81 (1990).  For a claim to be well-grounded, 
there must be (1) competent medical evidence of a current 
disability; (2) lay or medical evidence, as appropriate, of 
incurrence or aggravation of a disease or injury in service; 
and (3) competent medical evidence of a nexus between the in-
service disease or injury and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).

Service connection may be presumed for certain diseases, such 
as hypertension, which manifest to a compensable degree 
within one year of separation from service.  38 C.F.R. 
§§ 3.307, 3.309 (1998).  Additionally, where a veteran was a 
POW and was detained or interned for not less than 30 days, 
certain diseases, such as berberi and ischemic heart disease, 
which become manifest to a compensable degree after service 
shall be considered to have been incurred in or aggravated by 
service, notwithstanding that there is no record of such 
disease during the period of active service.  38 U.S.C.A. 
§ 1112(b) (West 1991); 38 C.F.R. § 3.309(c) (1998).

The veteran's service medical records show no indications of 
or treatment for hypertension.  The enlistment examination of 
September 1942 recorded blood pressure at 132/74.  An 
examination of July 1943 noted blood pressure at 118/70-74, 
and the discharge examination of October 1945 recorded blood 
pressure at 124/74.

Medical records dated November 1994 from the University of 
Wisconsin Hospital reflect that the veteran had a history of 
hypertension for the past ten years.  His current blood 
pressure reading was 138/88.  The veteran controlled his 
hypertension with Tenormin and Calan.  At the VA Prisoner of 
War Protocol examination in June 1996, the examiner noted a 
history of longstanding hypertension and recorded the 
veteran's blood pressure at 180/90.

In conclusion, the record here has failed to provide any 
competent medical evidence illustrating a nexus between the 
veteran's current hypertension and his period of active 
service, including his time of internment as a POW.  The 
service medical records make no reference to hypertension and 
the private medical records do not reflect a diagnosis of 
hypertension until 1984, nearly 40 years after service.  In 
fact, no medical opinion of record addresses the etiology of 
the veteran's hypertension.  The Board cannot rely solely on 
the veteran's own testimony as to the origin of his 
hypertension because evidence of a medical nexus cannot be 
established by lay testimony.  Brewer v. West, 11 Vet.App. 
228 (1998); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

As the veteran's hypertension did not manifest within one 
year of active service, it affords no basis for a grant of 
presumptive service connection.  See 38 C.F.R. §§ 3.307, 
3.309 (1998).  Furthermore, as the veteran's hypertension has 
not been associated with berberi and ischemic heart disease, 
it affords no basis for a grant of presumptive service 
connection pursuant to 38 C.F.R. § 3.309(c) (1998).  
Accordingly, the benefit sought on appeal must be denied.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to that claim.  See Epps, 126 
F.2d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a) (West 1991).  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views this discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claim, and as an explanation as to why his 
current attempt fails.


II. Hydrocephalus

The veteran contends that he suffers from hydrocephalus due 
to high altitude flying and internment as a POW during active 
duty.  As a preliminary matter, the Board finds that the 
veteran's claim is well grounded in that it is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  See Murphy v. Derwinski, 1 Vet App. 78, 81 
(1990).  The Board further finds that all facts have been 
fully developed and that no further assistance to the veteran 
is required in order to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The veteran's service medical records show no indications of 
or treatment for hydrocephalus or related symptomatology.  
Medical records from the University of Wisconsin Hospital 
reveal that the veteran was diagnosed with raised pressure 
hydrocephalus in November 1994.  A note from the neurology 
clinic stated that the veteran had several episodes of 
barotrauma in service as well as exposure to concussive 
trauma.  It was noted that the veteran had a history of 
difficulty with ambulation, cognitive abilities, short-term 
memory loss, and mechanical tests.  The veteran's 
symptomatology had begun in 1988 and he had undergone several 
neurological evaluations.  Upon examination, the veteran was 
found to have cognitive decline associated with gait 
abnormalities, difficulty with attention, and marked 
difficulty with tandem stance.  The veteran was admitted for 
placement of an intracranial pressure transducer.  After 
confirmation of the diagnosis, a ventriculoperitoneal shunt 
was placed in the veteran's head.

In a statement from the veteran dated May 1996, he related 
that he had flown 41 missions in the European theater, at 
altitudes up to 25,000 feet, and that the planes were not 
pressurized.  He complained of problems with his memory and 
balance and stated that he could no longer drive.  During a 
June 1996 Prisoner of War Protocol VA examination, the 
examiner recorded a history of surgery for hydrocephalus and 
noted that the veteran's medical history was supplemented by 
his wife because of his poor memory.  The veteran reported 
that the onset of ataxia and memory loss had occurred ten 
years ago.  The veteran was diagnosed with a ten year history 
of cognition and gait disturbance with diagnosis of raised 
pressure hydrocephalus.  In an accompanying examination for 
disease/injury of the brain, the examiner diagnosed the 
veteran with normal pressure hydrocephaly, status post shunt 
placement.  Upon examination, he had found memory loss and 
gait disturbance.

Private medical records from October 1996 show that the 
veteran underwent an MRI of the brain.  The MRI disclosed 
stable size and position of the ventricles, with the lateral 
and third ventricles remaining somewhat prominent.  In 
addition, there was prominence of some of the CSF spaces 
towards the base of the brain.  There were extensive areas of 
signal abnormality in the periventricular and subcortical 
white matter, thalami, basal ganglia, and brainstem.  These 
were likely ischemic/degenerative in nature and were stable 
since the last prior study.  Upon neuropsychological 
evaluation, the veteran reported that his balance improved 
after placement of the shunt; however, his memory had 
continued to decline.  He was assessed with immediate verbal 
and nonverbal memory decline, cognitive ability decline, and 
decreased orientation to time and place.

In a letter dated November 1996, Michael Rezak, M.D., stated 
that the veteran continued to be disabled, resulting in 
severe gait disorder and memory difficulties, despite 
neurosurgical treatment.  He opined that the veteran's 
disability was not due to a cerebrovascular disease (stroke) 
and that since the etiology was unclear, "one must consider 
his experience in high altitude flying as a contributory 
factor."

In April 1999, the Board requested an opinion from a VA 
medical specialist regarding the etiology of the veteran's 
hydrocephalus.  The following month, a VA neurologist 
provided a written opinion.  The specialist had reviewed the 
veteran's claims file in its entirety and had completed an 
extensive literature search and review.  He concluded that he 
could find no evidence that the veteran's diagnosed 
hydrocephalus was causally or etiologically related to 
incidents of high altitude flying during active military 
service.

Based upon a review of the above evidence, the Board 
concludes that the preponderance of the evidence is against a 
finding of service connection for hydrocephalus.  The Board 
has weighed the opinions of Dr. Rezak and the VA neurologist.  
The Board observes that the neurologist's opinion is clearly 
based upon an extensive review of the veteran's medical 
history, as well as relevant medical literature.  
Furthermore, the neurologist clearly states that the 
veteran's hydrocephalus cannot be related to his in-service 
flying.  On the contrary, Dr. Rezak merely states that the 
high altitude flying must be considered as a factor because 
the etiology of the veteran's disease remains unclear.  
Although Dr. Rezak's opinion was sufficient to well ground 
the veteran's claim, the Board finds that it is outweighed by 
the opinion of the VA neurologist.  See Hernandez-Toyens v. 
West, 11 Vet.App. 379, 382 (1998); Alemany v. Brown, 9 
Vet.App. 518, 519 (1996).

The veteran has expressed his belief that his hydrocephalus 
manifested during active service.  However, the veteran was 
not diagnosed with hydrocephalus until nearly 50 years 
following service and there is no competent medical evidence 
of a relationship between his current disability and his 
period of active service.  The Board cannot rely solely on 
the veteran's own testimony because evidence of medical 
etiology or relationship cannot be established by lay 
testimony.  Brewer v. West, 11 Vet.App. 228 (1998).  
Accordingly, the benefit sought on appeal must be denied.



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for hypertension is denied.

Service connection for hydrocephalus is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

